Title: To George Washington from Jean François Gergens, 15 May 1792
From: Gergens, Jean François
To: Washington, George



Mayence en Allemagne Sur Le Rhin le 15 de May 1792.
Excellence Monseigneur le Président!

Les merits, que votre Excellence S’â attiré toujours pour le bien d’humanité, le zèle noble et infatigable, dont vous avez gagné le vrai bien de vos frères; les plusieurs heures pleins de trouble, que vous avez Sacrifié pour la liberté de vos freres, et les differents dangers, que vous vous étes exposé pour defendre la liberté civile, et pour eloigner tout esclavage déshonorant l’humanité: Tous ces traits grands d’une ame noble, ne preuvent que trop, que votre Excellence dans votre carriere politique ne vive pas, que pour cela qui est bon et noble; et que vous gouvernez a present en paix cela, que vos talents mititairs ont bati. C’est cette humanité, ce Zele pour la fortune humaine, qui â pousse peut etre deja plusieurs allemands de probité, Sous le gouvernement Sage de votre Excellence tenter ses forces pour le bien de Ses freres. Par la meme raison ose aussi un jeune medecin, qui S’est assez préparé pour la medecine par les études de la philosophie et mathematique; qui par les etudes de la medecine, non Seulment en medecine, mais aussi en chirurgie et ⟨e⟩n accouchement s’est gagné les Sciences necessairs pour leur pratique; qu’il â prouvé deja dans un examen, et pratiqué dans des hopitaux. Celui ose de S’addresser a votre Excellence et a Congrés des etats unis; de demander en tout obeisance une avis favorable; Si Sous conditions appaisants un jeune medecin, qui a deja la permission de pratiquer Ses Sciences dans Sa patrie; aussi en Philadelphia, ou dans une autre capitale des etats unis peuve exercer Ses Sciences pour le bien des hommes libres. Car vivre entre les hommes qui S’aiment ensemble comme des freres, qui ne connoissent pas plus l’esclavage, ces homms Servir pour leur avantage, c’etoit toujours mon desir passionné et est aussi a present

la cause de ma Supplique. Si peut etre quelques indignes, qui des differents causes etoint contraints de quittér leur patrie, un noble congrés, digne de la plus grande venération, ont deja plusieurs fois incommodé avec des priers indiscrets, je prie, de ne me compter pas sous le meme nombre. Les lettres testimoniales d’un Forster, qui avec le Capitain Kok faisoit le tour en cinglant du Monde; les lettres testimoniales d’un Soemmering, Weidmann, Strack et de mes autres docteurs, dont les nommes sont assez connues dans les Universités d’Angleterre, les lettres testimoniales de toute la faculté medicinale, tant sur mon Conduit, que Sur mes Sciences, et le patent du Doctorat, que j’ai reçu dans notre université, me garderont assez de ce Soupçon si jaurai le bonheure de recevoir une rescrit favorable. Avec plaisir je rendrai touttes cettes lettres testimoniales si je serois si heureux de me pouvoir rejouir de l’aide d’un Congres grand, et digne de la plus grande veneration.
S’il manquoit aussi dans ces provinces (qui doivent a votre Excellence tant de vrai fortune humaine) des hommes, qui par education et enseignement enrichissent le tresor publique en talents, Sciences, en eclaircissement de l’esprit, en gout sain, en diligence et industrié en passions des citoiens prudemment conduits: je connais ici un Professeur de l’université, dont les etudes per vingt ans etoint l’education selon les mellieurs principes, fondés sur la natur humain, et qui est dans une pratique continuelle. Cet homme a fait un plan complet, Sur les ecoles civiles, tant dans la paÿs plat, que dans les villes, pour les garçons et pour les filles: Sur les ecoles preparativs a l’universités, et Sur une ecole normale pour ÿ enseigner des maitres utiles; que cet homme avec mon assistence en quelques Sciences, realisoit, S’il etoit dans un etat, ou on favorisoit avec zele le bien humain, que, helas! dans notre patrie allemande et particulierrement dans un Archiepiscopat catholique (tant qu’on en écrit sur l’education) pourtant n’en attache pas de sitot, dont devoir le demande, d’ordonner l’education; et ce la, tant moins a present, ou on jette le mecontentement universel qui S’etende presque par toute l’Europe, Seulement Sur l’eclaircissment trop avancée; lorsque pourtant l’oppression trop impitoÿable Seulement en est la cause. Cet humaniste Solide dont j’ai fait mention, publieroit aussi des pieces convenables pour chaque classe des hommes utile. il appuÿoit l’imprimerie, et en generale il faisoit

tout pour l’état des gens de profession, qu’on peut attendre dans cette egard de forces d’un homme, et en effet, tout cela ave⟨c⟩ des Sentiments pleins de Sincerité et de tollerance.
Si nous nous verrons si heureuse de reçevoir une reponse de votre Excellence nous trouverons peut etre des hommes en Philadelphia meme, qui ne pas moi, pourtant le dit humani⟨s⟩te connoissent bien, et en personne peuvent donner l’avis a votre Excellence, Sur les talents et le caractére de cet homme Soli⟨de⟩ Cependant je prie favorable indulgence, Si cette Suplique de couvre trop leur auteur allemande, qui n’a pas jamais eu la bonheure de pouvoir exercer cette langue en france meme. En attendant une reponse favorable, je reste continnuellement a votre Excellence votre tres-humble et très-obeis⟨sant⟩ Serviteur

Jean Francois GergensMedecin


S’il est permis d’osér encore une priére, nous demandons tres humblement; Si un curé catholique de Mayence qui s’appelle Jean Frederic Koch, reste a present de puis un an et demi a Philadelphia. S’il se trouve sous le gouvernement de votre Excellence; celui vous peut enseigner sur l’état des Sciences, particulierrement Sur l’état de la faculté medicinale Sur notre Université.
S’il plait votre Excellence de nous faire le bonheure avec une reponse favorable: nous prions de signer votre rescrit gratieuse avec Suivante Inscription. A: Jean François Gergens Medecin praticien a Mayence: chez Monsieur Forster conseiller de la cour, et Bibliothecaire premier de l’université a Mayence.

